The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 04/09/2021, the following is a Non-Final Office Action for Application No. 17226617.   

Status of Claims
Claims 1-15 are pending.

Drawings
The applicant’s drawings submitted on 04/09/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17226617, filed 04/09/2021 is a continuation of 15766499, filed 04/06/2018, now abandoned; 15766499 is a national stage entry of PCT/AU2016/050946, International Filing Date: 10/07/2016; PCT/AU2016/050946 Claims Priority from Provisional Application 62365360, filed 07/21/2016; claims foreign priority to 2015904128, filed 10/09/2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
the computer system comprising:  an input port to receive technical process data from multiple technical process experts, wherein the technical process data relates to a technical impact of one or more physical events on a continuity of a technical operation; a database to store the technical process data; a processor to validate the technical process data; and to determine a monetary value indicative of the technical impact and reflecting a cost associated with the technical impact. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computer, processor and/or database memory medium is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic computer, processor and/or database memory medium limitation is no more than mere instructions to apply the exception using a generic computer component. Further, determine a monetary value indicative of the technical impact and reflecting a cost associated with the technical impact is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: computer, processor and database memory medium. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, determine a monetary value indicative of the technical impact and reflecting a cost associated with the technical impact is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0031 wherein processor 102 determines the technical process data and stores the technical process data in data memory 106, such as RAM or a processor register.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims including claims 7-8 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Particularly claims 7-8 use the previously recited processor for physically presenting the data, e.g., processor for displaying data.  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffberg et al. (US 20070087756 A1) hereinafter referred to as Hoffberg in view of Willems et al. (US 20130024235 A1) hereinafter referred to as Willems.  

Hoffberg teaches:
Claim 1.  A computer system for processing technical process data, the computer system comprising: 
an input port to receive technical process data from multiple technical process experts, wherein the technical process data relates to a technical impact of one or more physical events on a continuity of a technical operation; a database to store the technical process data (¶0529 As one embodiment of the invention, the processor may be provided as a standard personal digital assistant (PDA) with a PC Card or PCMCIA slot for receiving a standard GPS receiver and another standard PC Card slot for receiving an 802.11b/g/a/ R/A module. … This may employ a modified commercially available radar detector, to produce a serial data stream or parallel signal set. For example, radar detectors providing an alphanumeric display often transmit data to the display controller by means of a serial data signal. This signal may be intercepted and interfaced with a serial port or custom port of the PDA ¶0570 The traditional VCG auction, is postulated as being optimal for allocation of multiple resources between agents. It is "strategyproof" and efficient, meaning that it is a dominant strategy for agents to report their true valuation for a resource, and the result of the optimization is a network which maximizes the value of the system to the agents. Game theory also allows an allocation of cost between various recipients of a broadcast or multicast. That is, the communication is of value to a plurality of nodes, and a large set of recipient nodes may efficiently receive the same information. This allocation from multiple bidders to multiple sellers is a direct extension of VCG theory, and a similar algorithm may be used to optimize allocation of costs and benefit. ); 
a processor to validate the technical process data; and to determine a monetary value indicative of the technical impact and reflecting a cost associated with the technical impact (¶0570 The traditional VCG auction, is postulated as being optimal for allocation of multiple resources between agents. It is "strategyproof" and efficient, meaning that it is a dominant strategy for agents to report their true valuation for a resource, and the result of the optimization is a network which maximizes the value of the system to the agents. Game theory also allows an allocation of cost between various recipients of a broadcast or multicast. That is, the communication is of value to a plurality of nodes, and a large set of recipient nodes may efficiently receive the same information. This allocation from multiple bidders to multiple sellers is a direct extension of VCG theory, and a similar algorithm may be used to optimize allocation of costs and benefit. ¶0580 In reactive routing, when a node wishes to transmit, it starts a route discovery process in order to find a path to the receiver. The routes remain valid until the route is no longer needed. AODV and DSR protocols use reactive routing. In the AODV protocol, to find a route to a receiver, a terminal broadcasts a route request message containing the address of the receiver and the lifespan of the message…).  
Although not explicitly taught by Hoffberg, Willems teaches in the analogous art of conflicting expert systems:
multiple technical process experts, wherein the technical process data relates to a technical impact of one or more physical events on a continuity of a technical operation (¶0018 Once an expert system creates a recommendation, a conflict engine preferably analyzes one or more recommendations made by each conflict system, and identifies conflicts between the recommendations. Such identified conflicts are preferably made based upon predicted impacts of the project metrics. As used herein, a "metric" is a measurable variable for a given recommendation that affects the resources for a project, for example the amount of time it takes to accomplish a task, the time period a task could be performed, or the amount of money a task costs to perform.);
determine a monetary value indicative of the technical impact and reflecting a cost associated with the technical impact (¶0018 Once an expert system creates a recommendation, a conflict engine preferably analyzes one or more recommendations made by each conflict system, and identifies conflicts between the recommendations. Such identified conflicts are preferably made based upon predicted impacts of the project metrics. As used herein, a "metric" is a measurable variable for a given recommendation that affects the resources for a project, for example the amount of time it takes to accomplish a task, the time period a task could be performed, or the amount of money a task costs to perform. ¶0023 Such a cross-functional expert system could be configured to recommend a resolution action based upon a project-specific resolution criteria designated by a user. For example, a user could set a cross-functional expert system to optimize cross-functional conflicts by minimizing dollar value costs, by minimizing time costs, or by minimizing time costs given a maximal dollar value cost threshold. Or a user could set a cross-functional expert system to optimize cross-functional conflicts in accordance with well-known scenarios.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conflicting expert systems of Willems with the system for multifactorial optimization of Hoffberg for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Hoffberg ¶0008 teaches that it is desirable to employ standard Internet technologies while achieving sufficient quality communications to effect an efficient transaction; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Hoffberg Abstract teaches providing unequal allocation of rights among agents while operating according to fair principles, comprising assigning a hierarchal rank to each agent, providing a synthetic economic value to a first set of agents at the a high level of the hierarchy, allocating portions of the synthetic economic value by the first set of agents to a second set of agents at respectively different hierarchal rank than the first set of agents, and conducting an auction amongst agents using the synthetic economic value as the currency, and Willems Abstract teaches an expert system for providing optimized recommendations regarding a construction project is configured to generate conflicting optimization recommendations; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Hoffberg at least the above cited paragraphs, and Willems at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the conflicting expert systems of Willems with the system for multifactorial optimization of Hoffberg.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Hoffberg teaches:
Claim 2.  The computer system of claim 1, wherein the input port is connected to multiple client computer systems, each of the multiple client computer systems comprising: a processor to generate a user interface for receiving technical process data that relates to a technical impact of one or more physical events on a continuity of a technical operation; a data port to send the technical process data to the computer system according to claim 1 (¶0529 As one embodiment of the invention, the processor may be provided as a standard personal digital assistant (PDA) with a PC Card or PCMCIA slot for receiving a standard GPS receiver and another standard PC Card slot for receiving an 802.11b/g/a/ R/A module. … This may employ a modified commercially available radar detector, to produce a serial data stream or parallel signal set. For example, radar detectors providing an alphanumeric display often transmit data to the display controller by means of a serial data signal. This signal may be intercepted and interfaced with a serial port or custom port of the PDA.).  

Hoffberg teaches:
Claim 3.  The computer system of claim 1 , wherein the processor is configured to generate a user interface that allows one of the technical process3 Preliminary Amendment dated April 6, 2018experts to enter technical process data, wherein the user interface is specific to that one of the multiple technical process experts (¶0534 The user entry system has both touchscreen keys and press keys in the present embodiment. With a touchscreen, a user enters a request by touching a designated portion overlying a visual display with his finger (or soft pointer, such as a plastic pen). The touchscreen senses the touch and causes a digital signal to be sent to the processing system indicating where the touch was made.).  

Hoffberg teaches:
Claim 4.  The computer system of claim 1, wherein the technical process data relates to a business continuity analysis or a business impact analysis (¶0430 …determination of the magnitude of the risk variable carries its own standard deviation, which, though a possible element of a reliability determination, does not address the issue of how the measured parameter (with its own statistical parameters of measurement) relates to the underlying issue, or the impact of the underlying issue on the recipient. In some cases, there with be a direct relationship and near 100% correlation between the measured parameter and risk variable; in other cases, the measured parameter has poor correlation with the risk variable, and further analysis is necessary.).  

Hoffberg teaches:
Claim 5.  The computer system of claim 1, wherein validating the technical process data comprises validating the technical process data against ISO 22317 (¶0384 ISO 3166-1:1997--Codes for the representation of names of countries and their subdivisions--Part 1: Country codes ISO 3779:1983--Road vehicles--Vehicle identification numbering (VIN)--Content and structure ISO/IEC 7498-1:1994--Information technology--Open Systems Interconnection--Basic Reference Model: The Basic Model ISO 7498-2:1989--Information processing systems--Open Systems Interconnection--Basic Reference Model--Part 2: Security Architecture ISO/IEC 7498-3:1997).  

Hoffberg teaches:
Claim 6.  The computer system of claim 1, wherein validating the technical process data comprises validating the technical process data against ISO/TS 22317 of 2015 or later and/or ISO22318 of 2015 or later (¶0384 ISO 3166-1:1997--Codes for the representation of names of countries and their subdivisions--Part 1: Country codes ISO 3779:1983--Road vehicles--Vehicle identification numbering (VIN)--Content and structure ISO/IEC 7498-1:1994--Information technology--Open Systems Interconnection--Basic Reference Model: The Basic Model ISO 7498-2:1989--Information processing systems--Open Systems Interconnection--Basic Reference Model--Part 2: Security Architecture ISO/IEC 7498-3:1997).  

Hoffberg teaches:
Claim 7.  The computer system of claim 1, wherein the processor is further configured to determine an aggregate value of multiple technical operations based on the respective technical process data (¶0454 In that case, the risks, reliabilities, and relevance are aggregated in an appropriate fashion, for example vector summed or composite magnitude, and an aggregate cost function output, along with a generic alert. This generic alert may then be subdivided into its components, for example in a lower-hierarchal level user interface output. In this manner, a set of possible events, none of which would exceed an alert threshold individually, may together exceed the threshold and indeed receive a high ranking.). 

Hoffberg teaches:
Claim 8.  The computer system of claim 1, wherein the processor is further configured to physically present the technical process data, wherein the step of physically presenting the technical process data comprises generating a user interface comprising input elements to filter a subset of multiple technical operations (¶0443 It may also be useful to transform the data into various domains, such as time, frequency, wavelet, alternate iterated function system, or the like, for filtering and denoising…).  

Hoffberg teaches:
Claim 9.  The computer system of claim 1, wherein the computer system is a bidding server, and wherein the processor is further configured to:  initiate a bidding process; physically present the technical process data in the bidding process; receive bidding data from multiple bidding client computer systems associated with multiple bids; select one of multiple bids based on the bidding data; and store an association between the bidding data associated with the one of the multiple bids and the technical process data on the database (¶0276 In a strategyless auction, automated bidding is quite feasible, since the optimal bid is the computed value. For auctions in which a bidder does not have an incentive to bid its true private value, and thus must assume a strategic play, automated bidding becomes more of a challenge, but may also be automated. ¶0570 The traditional VCG auction, is postulated as being optimal for allocation of multiple resources between agents. It is "strategyproof" and efficient, meaning that it is a dominant strategy for agents to report their true valuation for a resource, and the result of the optimization is a network which maximizes the value of the system to the agents. Game theory also allows an allocation of cost between various recipients of a broadcast or multicast. That is, the communication is of value to a plurality of nodes, and a large set of recipient nodes may efficiently receive the same information. This allocation from multiple bidders to multiple sellers is a direct extension of VCG theory, and a similar algorithm may be used to optimize allocation of costs and benefit. ¶0580 In reactive routing, when a node wishes to transmit, it starts a route discovery process in order to find a path to the receiver. The routes remain valid until the route is no longer needed. AODV and DSR protocols use reactive routing. In the AODV protocol, to find a route to a receiver, a terminal broadcasts a route request message containing the address of the receiver and the lifespan of the message… ¶1927 eMediator: A Next Generation Electronic Commerce Server--Sandholm (2002) www-2.cs.cmu.edu/.about.sandholm/eMediator.ci.pdf eMediator: A Next Generation Electronic Commerce Server--Sandholm (1999) iesta.cs.wustl.edu/.about.sandholm/eMediator.tr.ps Towards a Universal Test Suite for Combinatorial.--Leyton-Brown, Pearson,. (2000) robotics.stanford.edu/ CATS/CATS.ps Combinatorial Auctions for Supply Chain Formation--Walsh, Wellman, Ygge (2000) www-personal.engin.umich.edu/.about.wew/Papers/ec00.ps Mutually Destructive Bidding: The FCC Auction Design Problem--Mark Bykowsky Robert (1995) www.hss.caltech.edu/.about.jledyard/MDBpap_d1.pdf).  

Hoffberg teaches:
Claim 10.  The computer system of claim 1, wherein the processor is further configured to operate a Blockchain to facilitate distributed communication to the multiple bidding client computer systems (¶0300 In the virtual economy, each node has a physically and/or logically secure cryptographic module, which sequentially generates values which have a unique index number, and may be verified as to node and time of origin, and possibly chain of owners. A node receiving this value can therefore verify that it is authentic, its time of creation (and therefore amortization schedule), and as an audit trail, the chain of ownership. ¶0306 A third embodiment of the invention, described below, represents a system which may employ a self-organizing network to convey information between mobile nodes. It is expressly understood that the concepts set forth above in the first and second embodiments are directly applicable, and each aspect of the third embodiment may be extended using the hierarchal principles and modifications, in a consistent manner, to achieve the advantages described herein. That is, while the third embodiment generally describes peer nodes, the extension of the systems and methods to non-peer nodes is specifically envisioned and encompassed.).4 Preliminary Amendment dated April 6, 2018  

Hoffberg teaches:
Claim 11.  The computer system of claim 1, wherein the processor is further configured to verify the technical process experts (¶0300 In the virtual economy, each node has a physically and/or logically secure cryptographic module, which sequentially generates values which have a unique index number, and may be verified as to node and time of origin, and possibly chain of owners. A node receiving this value can therefore verify that it is authentic, its time of creation (and therefore amortization schedule), and as an audit trail, the chain of ownership.).  

As per claims 12-15, the method, CRM, network tracks the system of claims 1, 1, 1&2, 10, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 1, 1&2, 10 are applied to claims 12-15, respectively.  Hoffberg discloses that the embodiment may be found as a CRM and network (Fig. 8 and ¶0503).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140310243 A1
Heart beacon cycle
McGee; Steven James    
US 6571282 B1
Block-based communication in a communication services patterns environment
Bowman-Amuah; Michel K.    
US 6789252 B1
Building business objects and business software applications using dynamic object definitions of ingrediential objects
Burke; Miles D.    
US 7069234 B1
Initiating an agreement in an e-commerce environment
Cornelius; Richard D.    
WO 2007044383 A2
Networking system for use in e.g. mobile ad-hoc network, has arbitrage agent operating with superior information or resources such that own estimate of network at relevant time is different than that produced by model
HOFFBERG S M
NPL
Principles for effective risk data aggregation and risk reporting
Basel Committee on Banking Supervision


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    





/KURTIS GILLS/Primary Examiner, Art Unit 3624